DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
The amendment filed 07/06/2021 has been entered – Claims 1, 11, 13, 14-15, and 19 are amended. Claims 1-20 remain pending in the application. 

The rejection of Claims 10, 13, and 14 under 35 U.S.C. 112(b) as being indefinite as previously set forth in the Non-Final Office Action mailed 04/13/2021 is overcome by Applicant’s amendment.    

The rejection of Claim 10 under 35 U.S.C. 112(d) as being of improper dependent form as previously set forth in the Non-Final Office Action mailed 04/13/2021 is overcome by Applicant’s amendment. 

The rejection of Claims 1-5, 7-9, and 11-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 20170069151 A1) as previously set forth in the Non-Final Office Action mailed 04/13/2021 is overcome by Applicant’s amendment. However, as outlined below, new grounds of rejection have been made.

The rejection of Claims 1-4 and 6-14 under 35 U.S.C. 103 as being unpatentable over  Chu et al. (US 2017/0025619 A1) in view of Cheng et al. (US 2010/0270915 A1) as previously set forth in the Non-Final Office Action mailed 04/13/2021 is withdrawn due to reconsideration of the original grounds of rejection. However, as outlined below, new grounds of rejection have been made.

Response to Arguments 
Applicant’s arguments on Pages 158-161 of the reply dated 07/06/2021 with respect to the rejections of the claims under 35 U.S.C. § 103 as set forth in the previous Office Action have been fully considered but are moot because the arguments do not apply to the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make 

Claims 13-14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 13, the claim as currently presented includes the following limitation which is not considered to find support in the specification as originally filed. 


    PNG
    media_image1.png
    123
    616
    media_image1.png
    Greyscale


	The Examiner notes that Applicant points to ¶ [0076]-[0077] of the specification as originally filed for support on Pg. 155 of the remarks dated 07/06/2021. However, it is the Examiner’s position that said portion of the specification does not provide clear support for the limitation given that a) there is no literal support for the limitation and b) there is no definition of the group Rb which specifically recites Rb may be a phenyl and no specific recitation that Rb may be a phenyl wherein the meta and para positions are substituted with hydrogen. Furthermore, the Examiner notes that there are no exemplary compounds in the originally filed specification including an acetylacetone ligand with such a phenyl group in any of the R positions. 

	Regarding Claim 14, the instant claim includes the limitation “wherein Lc is selected from the group consisting of the following structures LC1 through LC1260” (see Pg. 132) which cj group introduced in the instant claim on Pg. 116 in the context of the Compounds Cz or some other group. For examination purposes herein, it will be assumed that said recitation of “LC” on Pg. 132 should instead read “LCj”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, the instant claim depends from the parent Claim 1 which includes the proviso “wherein when the first ligand LA has the Formula of Formula IA and X4 is N, ring B is not benzene” but the instant claim includes ligands which violate said proviso. See at least the last ligand of the instant claim (reproduced below) which is a structure according to Formula IA wherein X4 is N and the ring B is benzene. Accordingly, it is unclear how said ligand may be meet the limitations of the parent claim. 

    PNG
    media_image2.png
    217
    120
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
As discussed above with respect to the rejection of Claim 9 under 35 U.S.C. 112(d), the instant claim depends from the parent Claim 1 which includes the proviso “wherein when the first ligand LA has the Formula of Formula IA and X4 is N, ring B is not benzene” but the instant claim includes ligands which violate said proviso. See at least the last ligand of the instant claim (reproduced below) which is a structure according to Formula IA wherein X4 is N and the ring B is benzene. Accordingly, the instant claim is of improper dependent form since it fails to include all the limitations of the claim upon which it depends. 

    PNG
    media_image2.png
    217
    120
    media_image2.png
    Greyscale

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-8, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreault et al. (US 2016/0260913 A1), hereinafter “Boudreault”. 
Regarding Claims 1-4 and 7-8, Kim teaches a compound 89347 (see Pg. 102), reproduced below (right) for comparison to Formula IB of the instant application. 

Instant: 
    PNG
    media_image3.png
    453
    265
    media_image3.png
    Greyscale
    Boudreault 89347: 
    PNG
    media_image4.png
    292
    313
    media_image4.png
    Greyscale


As seen from the structures above, Boudreault’s Compound 89347 meets each of the following limitations of chemical Formula 1B and the instant claims: 
ring B is a 6-membered aromatic ring (a benzene)
ring C is a 6-membered aromatic ring (a benzene)
Z1 and Z2 are each independently C
X4
X1, X2, X3, X5, and X6 are each independently C (X3, which binds to Z2, is C as required)
Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RB represents 2 independent alkyl (methyl) substituents
RA, RC, and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)

Regarding Claims 15-16, Boudreault teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer (emissive layer EML) disposed between the anode and the cathode comprising an emissive dopant Compound 89347 (see [0112] & Device Example 1 in Table 1). Boudreault’s compound 89347 is reproduced below (right) for comparison to Formula IB of the instant application. 

Instant: 
    PNG
    media_image3.png
    453
    265
    media_image3.png
    Greyscale
    Boudreault 89347: 
    PNG
    media_image4.png
    292
    313
    media_image4.png
    Greyscale


As seen from the structures above, Boudreault’s Compound 89347 meets each of the following limitations of chemical Formula 1B and the instant claims: 
ring B is a 6-membered aromatic ring (a benzene)
ring C is a 6-membered aromatic ring (a benzene)
Z1 and Z2 are each independently C
X4 is N 
X1, X2, X3, X5, and X6 are each independently C (X3, which binds to Z2, is C as required)
Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RB represents 2 independent alkyl (methyl) substituents
RA, RC, and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)

Regarding Claim 17, Boudreault teaches the OLED according to Claim 15 above wherein Compound 89347 is included as a dopant in an emissive that also comprises a host Compound H (see [0112]). The structure of Compound H (see Pg. 103) is reproduced below.


  Boudreault Compound H: 
    PNG
    media_image5.png
    273
    365
    media_image5.png
    Greyscale


	As seen from the structure above, Boudreault’s host (Compound H) comprises a carbazole moiety as required by the instant claim. 

Regarding Claim 19, Boudreault teaches an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer (emissive layer EML) disposed between the anode and the cathode comprising an emissive dopant Compound 89347 (see [0112] & Device Example 1 in Table 1). Boudreault’s compound 89347 is reproduced below (right) for comparison to Formula IB of the instant application. 

Instant: 
    PNG
    media_image3.png
    453
    265
    media_image3.png
    Greyscale
    Boudreault 89347: 
    PNG
    media_image4.png
    292
    313
    media_image4.png
    Greyscale


As seen from the structures above, Boudreault’s Compound 89347 meets each of the following limitations of chemical Formula 1B and the instant claims: 
ring B is a 6-membered aromatic ring (a benzene)
ring C is a 6-membered aromatic ring (a benzene)
Z1 and Z2 are each independently C
X4 is N 
X1, X2, X3, X5, and X6 are each independently C (X3, which binds to Z2, is C as required)
Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RB represents 2 independent alkyl (methyl) substituents
RA, RC, and RD
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)

Concerning the limitation where a consumer product comprises said OLED, which is a light-emitting product, may be considered a light which would be capable of interior or exterior illumination and/or signaling. Therefore, the limitations of the instant claim are considered to be met by the teachings of Boudreault.  

Regarding Claim 20, Boudreault teaches an organic light emitting device (OLED) comprising an emissive layer (EML) including a mixture (a formulation) of a host Compound H, a stability dopant SD, and an emissive dopant Compound 89347 (see [0112] & Device Example 1 in Table 1). Boudreault’s compound 89347 is reproduced below (right) for comparison to Formula IB of the instant application. 

Instant: 
    PNG
    media_image3.png
    453
    265
    media_image3.png
    Greyscale
    Boudreault 89347: 
    PNG
    media_image4.png
    292
    313
    media_image4.png
    Greyscale


As seen from the structures above, Boudreault’s Compound 89347 meets each of the following limitations of chemical Formula 1B and the instant claims: 
ring B is a 6-membered aromatic ring (a benzene)
ring C is a 6-membered aromatic ring (a benzene)
Z1 and Z2 are each independently C
X4 is N 
X1, X2, X3, X5, and X6 are each independently C (X3, which binds to Z2, is C as required)
Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RB represents 2 independent alkyl (methyl) substituents
RA, RC, and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)















Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or      nonobviousness.

Claims 5, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al. (US 2016/0260913 A1), hereinafter “Boudreault”, as applied to Claims 1 and 17 above.  
Regarding Claim 5, Boudreault teaches the Compound 89347 according to Claim 1 above wherein Y is CRR’ (not oxygen). Boudreault’s 89347 is a compound according to the general Formulae 1 & 2 which are reproduced below (see Pg. 2). Compounds according to said Formulae wherein the ligands contain fused carbo and heterocycles on the quinoline building 

Boudreault Formulae 1&2: 
    PNG
    media_image6.png
    757
    741
    media_image6.png
    Greyscale


Note that in Formula 2, X may be a carbon group (as in 89347) as well as O (see [0016]). Therefore, given the general formula and the teachings of Boudreault, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the O for C as the X group in the left-hand ligand of Boudreault’s 89347 since Boudreault teaches that oxygen may be suitably selected for said group. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified ligand would remain useful in the devices of Boudreault and would possess the benefits taught by Boudreault. See MPEP § 2143 (B).
Such a modification would yield a structure according to the instant Formula 1B of Claim 1 wherein Y is O as required by the instant claim.  

Regarding Claim 9, Boudreault teaches the Compound 89347 according to Claim 1 above wherein the ligand represented by LA is a structure according to Formula IB. Boudreault’s 

Boudreault Formulae 1&2: 
    PNG
    media_image6.png
    757
    741
    media_image6.png
    Greyscale


Compound 89347, wherein the group represented by Formula II is bonded to the 2 carbons directly adjacent to the N, is not a structure according to any of those in the instant claim. However, given the general formula and the teachings of Boudreault, it would have been obvious to one of ordinary skill to modify the structure of 89347 by moving the fused fluorene ring one carbon away from the N (that is to say, the group represented by Formula II is bound via the C para to the N and the Y group of Formula I). Said modification involves the substitution of one preferred bonding position for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified ligand would remain useful in the devices of Boudreault and would possess the benefits taught by Boudreault. See MPEP § 2143 (B).
nd to last ligand on Pg. 27 of the instant claim. 

Instant: 
    PNG
    media_image7.png
    271
    292
    media_image7.png
    Greyscale
    89347-MOD: 
    PNG
    media_image8.png
    808
    1090
    media_image8.png
    Greyscale


As seen from the structures above, Boudreault’s modified structure (89347-MOD) meets each of the following limitations of the instant claim: 
Y is CRR’ wherein R and R’ are each independently an alkyl group (a methyl)
RB represents 2 independent alkyl (methyl) substituents
RB represents 2 independent alkyl (methyl) substituents
RA, RC, and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
Ra is not required to be present 

Regarding Claim 18, Boudreault teaches the OLED according to Claim 17 above wherein the host compound is Compound H. Boudreault suggests that said OLED displays excellent color purity and a satisfactory external quantum efficiency (see [0112]). 
Compound H is not a compound according to the instant claim. However, Boudreault also teaches that a variety of host compounds are suitable for use in their inventive OLED (see [0093]), including the following compound (see Pg. 77) which is referred to herein as Compound nd to last compound on Pg. 150 of the instant claim. 

Instant: 
    PNG
    media_image9.png
    204
    264
    media_image9.png
    Greyscale
   Boudreault Compound B:
    PNG
    media_image10.png
    204
    270
    media_image10.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Boudreault’s Compound B for the host Compound H in the device disclosed above because Boudreault teaches that Compound B may suitably be selected as the host. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified EML would remain useful in the device of Boudreault and possess the benefits taught by Boudreault. See MPEP § 2143 (B). 
Likewise, it would have been obvious to specifically select Compound B from the list of suitable hosts as such a selection would have been a choice from a finite number of identified, predictable solutions of a compound useful as the host in the EML of Boudreault’s OLED and possessing the benefits taught by Boudreault. One of ordinary skill in the art would have been motivated to produce additional devices having the benefits taught by Boudreault in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E).




Claims 1-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0359121 A1), hereinafter “Ito”, in view of Shang et al. (“DFT/TDDFT Study on the Electronic Structures and Optoelectronic Properties of a Series of Iridium(III) Complexes Based on Quinoline Derivatives in OLEDs” J Phys. Org. Chem. Vol. 26, pp. 784-790, 2013), hereinafter “Shang”.  
Regarding Claims 1-8, Ito teaches organometallic compounds according to Formula 1 (reproduced below, left) for use in an organic light-emitting display device (see [0027] & [0029]). Ito also teaches specific compounds according to said general Formula 1 including Compound 3 (reproduced below, right) (see [0065]). 

Ito Formula 1: 
    PNG
    media_image11.png
    289
    240
    media_image11.png
    Greyscale
Ito Compound 3: 
    PNG
    media_image12.png
    323
    329
    media_image12.png
    Greyscale


	Ito’s Compound 3 is not a compound according to the instant claim wherein the metal complex includes a ligand having a system of 4 fused rings although the Examiner notes that Ito’s Formula 1 encompasses such a ring system since A11 & A12 may each be independently selected from a C5-C60 cyclic group and a C1-C60 heterocyclic group (see [0032]). 
	In the analogous art of iridium complexes for use in OLEDs, Shang teaches a phenyl-quinoline based complex 1 and derivatives of said complex including further substitution on the phenyl ring including complexes 3-5 which include the fusion of a 5/6 ring moiety (such as a benzofuran) to the phenyl ring (see Figure 1). Shang teaches that the fusion of such a ring to the base complex 1 results in a red-shifted emission wavelength (see Pg. 787 & Table 2). s (transition dipole moment in the S0 [Wingdings font/0xE0] S1 transition) values as well as the smallest ΔES1-T1 (energy difference of S1-T1) value which are indicative of high quantum yield (see Pg. 788).  
	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the ligand in Ito’s Compound 3 by fusing a 5/6 fused ring system, such as the benzofuran ring, onto the naphthyl moiety, motivated by the desire to red-shift the emission wavelength of Compound 3 and/or the desire to improve the quantum yield of Compound 3 as suggested by Shang. 
With regards to the location of the fused benzofuran ring, it would have been obvious to one of ordinary skill in the art to fuse the 5-membered ring at the positions on the outer ring of the naphthyl group corresponding to those on the phenyl group in Shang’s complex 4. Such a selection would have been motivated by the implicit teachings of Shang that said position is suitable for the orientation of the fused ring. Likewise, it would have involved a choice from a finite number of identified, predictable solutions of a fusion position when fusing a benzofuran to the naphthyl group of Ito’s Compound 3 which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). 
The above modifications would yield a complex with the following structure, referred to herein as Compound 3-MOD and displayed below for comparison to the instant claims. 

 Instant: 
    PNG
    media_image13.png
    191
    221
    media_image13.png
    Greyscale
   3-MOD: 
    PNG
    media_image14.png
    455
    396
    media_image14.png
    Greyscale


As seen from the structures above, 3-MOD (Ito in view of Shang) meets each of the following limitations of chemical Formula 1A and the instant claims: 
ring B is a 6-membered heteroaromatic ring (a pyridine)
ring C is a 6-membered aromatic ring (a benzene)
Z1 is N and Z2 is C
X1, X2, X3, X4, X5, and X6 are each independently C (X3, which binds to Z2, is C as required)
Y is O
RA, RB, RC, and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)
R + R’ are not required to be present 

Regarding Claim 9, Ito in view of Shang teaches the modified Compound 3-MOD according to Claim 1 above wherein the ligand represented by LA is a structure according to Formula IA. Said ligand is also a structure according to the fifth ligand of the instant claim, reproduced below (left) for comparison to 3-MOD. 

Instant: 
    PNG
    media_image15.png
    247
    108
    media_image15.png
    Greyscale
      3-MOD: 
    PNG
    media_image14.png
    455
    396
    media_image14.png
    Greyscale


As seen from the structures above, 3-MOD (Ito in view of Shang) meets each of the following limitations of the instant claim: 
Y is O
RA, RB, RC, and RD each independently represent the maximum number of hydrogen substituents 
Ra is not required to be present 

Regarding Claim 10, Ito in view of Shang teaches the modified Compound 3-MOD according to Claim 1 above wherein the ligand represented by LA is a structure according to Formula IA. Said ligand is also a structure according to Formula XXIX of the instant claim, reproduced below (left) for comparison to 3-MOD. 

Instant: 
    PNG
    media_image16.png
    180
    92
    media_image16.png
    Greyscale
      3-MOD: 
    PNG
    media_image14.png
    455
    396
    media_image14.png
    Greyscale


As seen from the structures above, 3-MOD (Ito in view of Shang) meets each of the following limitations of the instant claim: 
Y is O
R1 and R5 are each independently H
X is C

Accordingly, the ligand of 3-MOD is regarded to be equivalent to LA4113 (see Pg. 101) of the instant claim.

Regarding Claim 11, Ito in view of Shang teaches the modified Compound 3-MOD according to Claim 10 above. 3-MOD has a formula of M(LA)x(LB)y(LC)z wherein x is 2, y is 0, and z is 1 such that x+y+z = 3 which is the oxidation state of the metal M (Ir). The ligand LA is described above with respect to Claim 10 and the ligand LC is a bidentate acetylacetone ligand. The ligand LB is not required to be present. 

Regarding Claim 12, Ito in view of Shang teaches the modified Compound 3-MOD according to Claim 11 above. 3-MOD has a formula of M(LA)2(LC) wherein LA and LC are different from each other. The ligand LB is not required to be present. 

Regarding Claim 13, Ito in view of Shang teaches the modified Compound 3-MOD according to Claim 11 above. 3-MOD has a formula of M(LA)2(LC) wherein LC is a bidentate acetylacetone ligand according to the first structure of the instant claim, reproduced below (left) for comparison to 3-MOD. 
Instant: 
    PNG
    media_image17.png
    102
    96
    media_image17.png
    Greyscale
      3-MOD: 
    PNG
    media_image14.png
    455
    396
    media_image14.png
    Greyscale


As seen from the structures above, the acetylacetone ligand of 3-MOD (Ito in view of Shang) meets each of the following limitations of the instant claim:
Ra and Rc are each independently alkyl (methyl) groups
Rb is a hydrogen substituent 
X, Y1-Y13, R’, R1-R2, and Rd are not required to be present 
LB is not required to be present 

Regarding Claim 14, Ito in view of Shang teaches the modified Compound 3-MOD according to Claim 12 above. 3-MOD has a formula of M(LA)2(LC) wherein M is Ir and is therefore considered to be of the Compound Cz group of the instant claim wherein LA is defined with respect to Claim 10 above and Lc is an acetylacetone ligand which is a group according to Formula X, reproduced below (left) for comparison 3-MOD. 

Instant: 
    PNG
    media_image18.png
    95
    84
    media_image18.png
    Greyscale
      3-MOD: 
    PNG
    media_image14.png
    455
    396
    media_image14.png
    Greyscale


As seen from the structures above, the acetylacetone ligand of 3-MOD (Ito in view of Shang) meets each of the following limitations of the instant claim:
R1 and R2 are each independently –CH3 groups (corresponding to RD1)
R3 is a hydrogen substituent 

Accordingly, the acetylacetone ligand of 3-MOD is regarded to be equivalent to LC1 of the instant claim (see Pg. 132) so j=1. As discussed above with respect to the rejection of Claim 10, since LA is a ligand equivalent to LA4113 so i=4113. Accordingly, 3-MOD is a Compound Cz according to the instant claim wherein z = (1260*4113)+1-1260.   

Regarding Claims 15-17 and 19, Ito teaches an organic light emitting display device having a pixel configuration (see Example 1) wherein one subpixel includes including an anode, a cathode, and an organic layer (a light emitting layer) disposed between the anode and the cathode comprising an emissive dopant Compound 4 and a carbazole-based host CBP (see 
Ito also teaches preferred organometallic compounds 1-12 (see [0065]) which are compounds according to the general Formula 1 according to the instant invention and may be used in the emission layer of Ito’s devices (see [0027] & [0029]). Therefore, given the general formula and the teachings of Ito, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Ito such by substituting the Compound 3 for Compound 4 because Ito suggests that Compound 3 may preferably be selected as the iridium complex for the emission layer of the fourth subpixel. The substation would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified pixel would be useful in the device of Ito and would possess the benefits taught by Ito. See MPEP § 2143 (B).
As discussed above with respect to Claim 1, Ito’s Compound 3 is not a compound according to the instant claim wherein the metal complex includes a ligand having a system of 4 fused rings although the Examiner notes that Ito’s Formula 1 encompasses such a ring system since A11 & A12 may each be independently selected from a C5-C60 cyclic group and a C1-C60 heterocyclic group (see [0032]). 
	In the analogous art of iridium complexes for use in OLEDs, Shang teaches a phenyl-quinoline based complex 1 and derivatives of said complex including further substitution on the phenyl ring including complexes 3-5 which include the fusion of a 5/6 ring moiety (such as a benzofuran) to the phenyl ring (see Figure 1). Shang teaches that the fusion of such a ring to the base complex 1 results in a red-shifted emission wavelength (see Pg. 787 & Table 2). Shang also teaches that complex 4 (the benzofuran-based compound) displays the highest MLCT (metal-based charge transfer character) and µs (transition dipole moment in the S0 [Wingdings font/0xE0] S1 S1-T1 (energy difference of S1-T1) value which are indicative of high quantum yield (see Pg. 788).  
	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the ligand in Ito’s Compound 3 by fusing a 5/6 fused ring system, such as the benzofuran ring, onto the naphthyl moiety, motivated by the desire to red-shift the emission wavelength of Compound 3 and/or the desire to improve the quantum yield of Compound 3 as suggested by Shang. 
With regards to the location of the fused benzofuran ring, it would have been obvious to one of ordinary skill in the art to fuse the 5-membered ring at the positions on the outer ring of the naphthyl group corresponding to those on the phenyl group in Shang’s complex 4. Such a selection would have been motivated by the implicit teachings of Shang that said position is suitable for the orientation of the fused ring. Likewise, it would have involved a choice from a finite number of identified, predictable solutions of a fusion position when fusing a benzofuran to the naphthyl group of Ito’s Compound 3 which is within the ambit of one of ordinary skill in the art. See MPEP § 2143 (E). 
The above modifications would yield a metal complex with the following structure, referred to herein as Compound 3-MOD and displayed below for comparison to the instant claims. 
 Instant: 
    PNG
    media_image13.png
    191
    221
    media_image13.png
    Greyscale
   3-MOD: 
    PNG
    media_image14.png
    455
    396
    media_image14.png
    Greyscale



ring B is a 6-membered heteroaromatic ring (a pyridine)
ring C is a 6-membered aromatic ring (a benzene)
Z1 is N and Z2 is C
X1, X2, X3, X4, X5, and X6 are each independently C (X3, which binds to Z2, is C as required)
Y is O
RA, RB, RC, and RD each independently represent the maximum number of hydrogen substituents 
the ligand represented by LA is coordinated to a metal M (wherein M is Ir) to form a 5-membered chelate ring
the metal M is coordinated to other ligands (an acetylacetone ligand)
R + R’ are not required to be present 

	Regarding Claim 20, Ito in view of Shang teaches the OLED according to Claim 15 above wherein the emissive layer includes 3-MOD and a host compound which may be considered a formulation comprising the compound of Claim 1 (see the description of 3-MOD relative to Formula 1A in the discussion of Claim 1 above). 






Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2016/0359121 A1), hereinafter “Ito”, in view of Shang et al. (“DFT/TDDFT Study on the Electronic Structures and Optoelectronic Properties of a Series of Iridium(III) Complexes Based on Quinoline Derivatives in OLEDs” J Phys. Org. Chem. Vol. 26, pp. 784-790, 2013), hereinafter “Shang”, as applied to Claim 17 above, and further in view of Kai et al. (US 2010/0187977 A1), hereinafter “Kai”.  
Regarding Claim 18, Ito in view of Shang teaches the OLED according to Claim 17 above wherein the host is a carbazole-based host CBP but the combination does not teach an OLED wherein the host is one selected from the compounds of the instant claim. 
In the analogous art of OLEDs comprising an emission layer including a host and a phosphorescent dopant (see Abstract), Kai teaches that the common dopant CBP has a special property of facilitating the flow of holes and obstructing the flow of electrons and therefore use of CBP as a host material destroys the balanced injection of charges, thereby resulting in decreased luminous efficiency of the phosphorescent dopant (see [0012]). Kai suggests that said problem can be solved by the use of an indolocarbazole skeleton according to the general formula (I) which enable the formation of a device with good driving stability and high efficiency (see [0017]-[0019]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the device of Ito in view of Shang by substituting the CBP host for a host according to Kai’s formula 1 for the benefit of improved device performance as suggested by Kai. 
Furthermore, Kai teaches a variety of exemplary compounds according to the general formula 1 (see [0038]) including Compound (3). Accordingly, it also would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to perform the above modification while specifically selecting Kai’s Compound (3) as such a selection would have been a choice from a finite number of identified, predictable solutions of a compound according to Kai’s general formula 1 and possessing the benefits taught by Kai. One 
As seen from the structures below, Kai’s Compound (3) is identical to the second compound of the instant claim. 

Instant: 
    PNG
    media_image19.png
    173
    215
    media_image19.png
    Greyscale
   Kai Compound (3): 
    PNG
    media_image20.png
    366
    520
    media_image20.png
    Greyscale









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1-5, 7-9, and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-3, 5, 9, and 15-20 of U.S. Patent No. 10,270,046 B2, hereinafter “US ‘046”. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding Claims 1 and 4 of the instant application, Claim 1 of US ‘046 discloses a compound comprising a ligand L according to Formulae I and II (reproduced below). 

US ‘046: 
    PNG
    media_image21.png
    748
    678
    media_image21.png
    Greyscale

	
Provided the general Formulae I and II of US ‘046, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the identity of the variables X-Z, A, and R1-R4, and to select the attachment position of the group R (represented by Formula II) in order to form a ligand which is one according to the instant claim(s). The selection of each of said groups would have been a choice from a finite number of identified, predictable solutions of an atom/moiety/attachment position suitable for use in said 
See, for example, the following ligand presented in Claim 3 of US ‘046 as an exemplary ligand according to Claim 1 of US ‘046 which is also a ligand according to Formula IB of the instant Claim 1. 

    PNG
    media_image22.png
    259
    165
    media_image22.png
    Greyscale


	Regarding Claim 2 of the instant application, Claim 2 of US ‘046 also discloses a compound of claim 1 wherein M is selected from the group consisting of IR, Rh, Re, Ru, Os, Pt, Au, and Cu. 

Regarding Claim 3 of the instant application, Claim 2 of US ‘046 discloses a compound of claim 1 wherein M is selected from the group consisting of Ir, Rh, Re, Ru, Os, Pt, Au, and Cu. Provided this list, it would have been obvious to one of ordinary skill in the pertinent art to select the metal M as either Ir or Pt as such a selection would have been a choice from a finite number of identified, predictable solutions for the identity of the group M. One of ordinary skill in the art would have motivated to produce additional compound represented by the ligand in Claim 1 of US ‘046 in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
See also Claim 10 of US ‘046 which teaches a compound according to Claim 1 wherein M is Ir. 

	Regarding Claim 5 of the instant application, Claim 5 of US ‘046 also discloses a compound according to Claim 1 wherein X is O (which corresponds to a compound according to the instant Claim 1 wherein Y is O). 

	Regarding Claim 7 of the instant application, Claim 1 of US ‘046 discloses a compound wherein the group corresponding to ring C of the instant application is a fused benzene ring (see the moiety represented by Formula II). 

	Regarding Claim 8 of the instant application, Claim 9 of US ‘046 discloses numerous compounds according to Claim 1 wherein the ring A (which corresponds to the ring B of the instant claim) is a benzene ring. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the ligand according to Claim 1 of US ‘046 such that the group represented by ring A in Formula I is a benzene as suggested by Claim 9. One of ordinary skill in the art would have reasonably expected the elements of the claims to predictably maintain their respective properties after they have been combined. See MPEP § 2143 (A). 

	Regarding Claim 9 of the instant application, Claim 3 of US ‘046 discloses the following ligand which is displayed below for comparison to the second to last ligand on Pg. 27 of the instant claim. 

Instant: 
    PNG
    media_image7.png
    271
    292
    media_image7.png
    Greyscale
      US ‘046: 
    PNG
    media_image23.png
    250
    172
    media_image23.png
    Greyscale


As discussed above with respect to instant Claim 1, provided the general Formulae I and II of US ‘046, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the identity of the variables X, Z, A, and R1-R4 in order to form a ligand which is one according to the instant claims. The selection of each of said groups would have been a choice from a finite number of identified, predictable solutions of an atom/moiety/attachment position suitable for use in said variable. One of ordinary skill in the art would have motivated to produce additional compound represented by the ligand in Claim 1 of US ‘046 in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 
Likewise, as discussed above with respect to instant Claim 8, Claim 9 of US ‘046 discloses numerous compounds according to Claim 1 wherein the ring A (which corresponds to the ring B of the instant claim) is a benzene ring. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the ligand according to Claim 1 of US ‘046 such that the group represented by ring A in Formula I is a benzene as suggested by Claim 9. One of ordinary skill in the art would have reasonably expected the elements of the claims to predictably maintain their respective properties after they have been combined. See MPEP § 2143 (A). 

Regarding Claim 15 of the instant application, Claim 15 of US ‘046 discloses an organic light emitting device (OLED) comprising an anode, a cathode, and an organic layer disposed between the anode and cathode comprising a compound comprising a ligand L according to Formulae I and II (reproduced below). 

US ‘046: 
    PNG
    media_image21.png
    748
    678
    media_image21.png
    Greyscale

	
Provided the general Formulae I and II of US ‘046, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to select the identity of the variables X-Z, A, and R1-R4, and to select the attachment position of the group R (represented by Formula II) in order to form a ligand which is one according to the instant claim. The selection of each of said groups would have been a choice from a finite number of identified, predictable solutions of an atom/moiety/attachment position suitable for use in said variable. One of ordinary skill in the art would have motivated to produce additional compound represented by the ligand in Claim 1 of US ‘046 in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143 (E). 

	Regarding Claim 16 of the instant application, Claim 17 of US ‘046 also discloses an OLED according to Claim 15 wherein the organic layer is an emissive layer and the compound is an emissive dopant or a non-emissive dopant. 

Regarding Claim 17 of the instant application, Claim 18 of US ‘046 also discloses an OLED according to Claim 15 wherein the organic layer further comprises a host wherein the 

Regarding Claim 18 of the instant application, Claim 19 of US ‘046 also discloses an OLED according to Claim 15 wherein the organic layer further comprises a host and the host is selected from a group of compounds which substantially mirrors those presented in the instant claim. See for example the following compound of US ‘046 which is identical to the first compound of the instant claim. 

Instant: 
    PNG
    media_image24.png
    101
    155
    media_image24.png
    Greyscale
      US ‘046: 
    PNG
    media_image25.png
    210
    359
    media_image25.png
    Greyscale


Regarding Claim 19 of the instant application, Claims 15 of US ‘046 teaches an OLED according to the instant claim (see discussion above with respect to instant Claim 15). Likewise, Claim 16 of US ‘046 teaches a consumer product comprising the OLED of Claim 15 which meets the limitations of the instant claim. 

Regarding Claim 20 of the instant application, Claim 20 of US ‘046 teaches a formulation comprising a compound according to Formulae I & II (see discussion with respect to instant Claim 1 above) which reads on the instant claim. 




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Romaniewska et al. (“Synthesis, Structure and Characterization of New Olivacine Derivatives and Their Platinum(II) Complexes” Eur. J. Inorg. Chem. Pgs 4043-4054. 2003) the platinum complexes including ligands formed from 6/5/6/6 fused ring systems such as those in Formula IA of the independent Claim 1 (see Pg. 4045).
         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136.  The examiner can normally be reached on M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789